                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA FOR
THE USE AND BENEFIT OF                       Case No. 4:17-cv-00164-BLW-CWD
OLDCASTLE PRECAST, INC., a
Washington Corporation,

                 Plaintiff,                  ORDER

      v.

CONCRETE ACCESSORIES OF
GEORGIA, INC., a Georgia corporation,
AREVA FEDERAL SERVICES LLC, a
Delaware limited liability company, and
LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts corporation,

                 Defendants.


AREVA FEDERAL SERVICES LLC,

                 Counter/Crossclaimant,

      v.

OLDCASTLE PRECAST, INC.,
Counterdefendant, and LIBERTY
MUTUAL INSURANCE COMPANY,

                 Crossclaim/Defendant.



      The Court having considered the parties’ Stipulation and Request to Extend Time
for Responses to Pending Motions (Dkt 85) and good cause appearing therefrom,
      NOW, THEREFORE, IT IS HEREBY ORDERED that the briefing deadline for
filing responses to motions identified as Dkt. Nos. 63, 64, 67, 71 and 72 is extended by
one week to November 16, 2018. Reply briefs will be due by November 30, 2018.
DATED: November 13, 2018

_________________________
B. Lynn Winmill
Chief Judge
United States District Court
